

114 S135 IS: Secure Data Act of 2015
U.S. Senate
2015-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 135IN THE SENATE OF THE UNITED STATESJanuary 8, 2015Mr. Wyden introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prohibit Federal agencies from mandating the deployment of vulnerabilities in data security
 technologies. 1.Short titleThis Act may be cited as the Secure Data Act of 2015.2.Prohibition on data security vulnerability mandates(a)In generalExcept as provided in subsection (b), no agency may mandate that a manufacturer, developer, or seller of covered products design or alter the security functions in its product or service to allow the surveillance of any user of such product or service, or to allow the physical search of such product, by any agency.(b)ExceptionSubsection (a) shall not apply to mandates authorized under the Communications Assistance for Law Enforcement Act (47 U.S.C. 1001 et seq.).(c)DefinitionsIn this section—(1)the term agency has the meaning given the term in section 3502 of title 44, United States Code; and(2)the term covered product means any computer hardware, computer software, or electronic device that is made available to the general public.